Filed 4/13/22 P. v. Martinez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----



 THE PEOPLE,                                                                                   C094243

                    Plaintiff and Respondent,                                       (Super. Ct. No. 16F5596)

           v.

 SERGIO MARTINEZ,

                    Defendant and Appellant.

         In October 2015, police found the victim dead inside his home. Marijuana and
money had been stolen from him. There was evidence placing defendant Sergio Martinez
and four other men at or near the home at the time.
         Later that month, five men wearing U.S. Drug Enforcement Agency type uniforms
robbed six adults and two children at gunpoint in a home. Guns and marijuana were
stolen. Defendant’s DNA was later found on one of the uniforms, and cell phone records
placed defendants and the four other men near the area of the robbery. The next day,
defendant and another man robbed a hydroponics store at gunpoint. They were wearing
U.S. Drug Enforcement Agency type uniforms during the robbery and stole cash and a
marijuana trimmer.


                                                             1
       Defendant was charged with 38 counts related to the robberies and murders, as
follows: murder; three counts of conspiracy to commit residential robbery in concert; six
counts of residential robbery in concert; three counts of first degree residential burglary;
two counts of assault with a firearm; six counts of false imprisonment by violence; two
counts of kidnapping for robbery; cutting a utility line; conspiracy to commit second
degree robbery; four counts of second degree robbery; three counts of assault with a
semiautomatic firearm; unlawful driving or taking of a vehicle; attempted residential
robbery in concert; attempted first degree residential burglary; two counts of attempted
murder; and kidnapping for robbery. It was further alleged defendant committed the
murder during a robbery, committed the murder during a first degree burglary, used a
deadly weapon while committing the crimes, had prior strikes, had a prior serious felony,
and had a prior prison term. Gun enhancements were also alleged.
       In 2017, three other men were convicted of crimes related to the incidents.
       In March 2021, defendant pled no contest to various counts. He admitted a gun
use enhancement as to two counts. All but one of the remaining counts were dismissed
with a Harvey1 waiver. The parties stipulated to a 50-years-to-life aggregate prison
sentence.
       Later that month, the trial court sentenced defendant to 24 years to life plus 26
years consecutive (or 50 years to life). The trial court also imposed the following fees
and fines: (1) a $280 court operations assessment; (2) a $210 criminal conviction
assessment; and (3) a $10,000 restitution fine and a corresponding $10,000 parole
revocation fine (suspended unless parole is revoked).
       In May 2021, over defendant’s objection, the trial court imposed the following
victim restitution, joint and severable as to the three other individuals convicted of crimes




1      People v. Harvey (1979) 25 Cal.3d 754.

                                              2
related to the robberies/burglaries and attempted murder: (1) $10,718.12, to the Victim
Compensation Board; (2) $28,880 to victim J. Y.; (3) $10,000 to victim N. Y.;
(4) $65,800 to victim B. Y.; (5) $75,600 to victim C. Y.; (6) $20,000 to victims C. Y. and
B. Y.; (7) $27,000 to victim R. R.; (8) $9,600 to victim Bare Roots/R. E.; (9) $75,180 to
victim M. H.; (10) $300 to victim M. S.; and (11) $500 to victim T. T. (§ 1202.4,
subd. (f).) The court awarded presentence credits. The court also found defendant did
not have the ability to pay the base fine, the court operations assessment, or the criminal
conviction assessment.
       Defendant did not seek a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We have undertaken an examination of the entire record and find no other
arguable error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.

                                                   /s/
                                                   Robie, Acting P. J.
We concur:

/s/
Duarte, J.

/s/
Renner, J.



                                              3